Citation Nr: 0912170	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis and degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation greater than 10 percent for 
an old contusion of the back resulting in low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In May 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC. to obtain 
additional evidence and to issue the Veteran notice in 
compliance with the decisions held in Kent v. Nicholson, 20 
Vet. App. 1 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Evidence received since the July 1990 rating decision, 
which denied the Veteran's claim for entitlement to service 
connection for degenerative arthritis and degenerative disc 
disease of the lumbar spine, is cumulative or redundant of 
other evidence of record, and does not raise a reasonable 
possibility of substantiating that claim.

2.  The Veteran's back contusion with low back pain results 
in forward flexion greater than 60 degrees and a combined 
range of motion greater than 120 degrees; it does not result 
in muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis or 
reversed lordosis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
July 1990 rating decision that denied entitlement to service 
connection for degenerative arthritis and degenerative disc 
disease of the lumbar spine, and that claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  The criteria for a disability rating higher than 10 
percent, for a back contusion resulting in low back pain have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

Prior to the decision on appeal, the Veteran's claim for 
service connection for central disc herniation of the lumbar 
spine was denied by the RO in a July 1990 rating decision.  
The Veteran was notified of that decision and of his 
appellate rights In January 1991 and did not appeal the 
decision.  The decisions thus became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In a letter sent to the Veteran in May 2008, the RO notified 
the Veteran that his claim was previously denied "because of 
a lack of a diagnosis and evidence connecting to service."  
Thus, the evidence submitted by the Veteran to the RO since 
the final disallowance in July 1990 must be non-redundant, 
non-cumulative, and must establish that his degenerative 
arthritis and degenerative disc disease (previously claimed 
as lumbosacral disc herniation) was incurred or aggravated in 
active service and that the etiology of the disability is 
connected to service.

Per the Board remand in May 2008, the Veteran's Social 
Security Administration (SSA) records were obtained, as well 
as private medical records from Dr. "J.A-T." of the 
Lighthouse Point Medical Center.  While those records reflect 
that Dr. J.A-T diagnosed the Veteran with lumbar disc 
herniation since March 2005, this is merely a history of 
treatment.  There is no indication that the reported disc 
herniation or treatment, coming some 35 years after 
separation from service, was in any way connected to the 
Veteran's service, including his injury during service.  
Indeed, the records make no mention of the Veteran's military 
service or the etiology of the Veteran's diagnosed lumbar 
disc herniation.  Thus, this is not material evidence 
sufficient to reopen his claim for service connection for 
lumbosacral degenerative disc disease.

The Board has carefully reviewed the Veteran's extensive SSA 
records submitted to the RO subsequent to the Board's May 
2008 remand.  These records contain numerous diagnoses of the 
Veteran's lumbar spine, including herniating discs, bulging 
discs, and degenerative disc disease.  However, the only 
relationship between the back conditions and his service are 
statements from the Veteran to practitioners.  In particular, 
a VA outpatient treatment report from April 1990 indicated 
the Veteran's history of a fall sustained while in service.  
A similar note from August 1991 indicated that the Veteran 
fell out of a truck while in service.  

These statements are not material evidence of onset of or 
relationship between the Veteran's lumbar disc herniation and 
his service.  No medical professional opined as to an 
association between the disc herniation and the Veteran's 
service.  Rather, these notes contain only the Veteran's 
account of his service as recorded by the practitioner.  The 
reports simply restate the Veteran's opinion that his 
diagnosed lumbar disabilities are related to service.  
Therefore, they are not "new" contentions for the purpose 
of reopening this claim.  These statements do not raise a 
reasonable possibility of substantiating his claim for 
degenerative arthritis and degenerative disc disease 
(previously claimed as lumbar disc herniation).  Nor is there 
any other evidence of record that meets these requirements.

Importantly, none of the documents indicate a connection 
between the service connected back disability and the 
disability at issue.  Simply stated, nothing indicates or 
suggests that an old contusion of the back resulting in low 
back pain from more than 35 years ago has caused degenerative 
arthritis and degenerative disc disease of the lumbar spine.

In summary, new and material evidence has not been submitted 
to reopen the veteran's claim for entitlement to service 
connection for degenerative arthritis and degenerative disc 
disease, and his claim may not be reopened.
Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection was established for a contusion of the 
back with low back pain in a September 1970 rating decision.  
When the Veteran filed his current claim in June 2004, a 10 
percent evaluation was in place.

Sacroiliac injury and weakness is evaluated under Diagnostic 
Code 5237 by application of a general rating formula for 
diseases and injuries of the spine as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.......................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees;...or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees;...or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.........................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or 
more of the height.........................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the...thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

In August 2004, the Veteran underwent a VA examination of his 
spine.  Range of motion was measured as 60 degrees of forward 
flexion, 10 degrees of extension, bilateral flexion of 25 
degrees, and bilateral rotation of 3 degrees.  His combined 
range of motion of the thoracolumbar spine was measured at 
126 degrees.  He had good heel toe rising and no reflex or 
motor defects.  Although there was mild atrophy of the left 
quadriceps musculature when compared to the right, no 
weakness was encountered.  He had a positive straight leg 
raising test on the right lower extremity, however, there was 
no weakness in the lower extremity.  The Veteran denied any 
radiation of pain.  Although he had marked spasm in the 
paralumbar area, the spasm was not severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The report is 
absent for any of those findings.

The Veteran was afforded another VA examination of his spine 
in May 2007.  Range of motion was measured as 75 degrees of 
forward flexion, 20 degrees of extension, bilateral flexion 
of 25 degrees, and bilateral rotation of 30 degrees.  His 
combined range of motion of the thoracolumbar spine was 
measured at 205 degrees.  With respect to the Veteran's 
objective abnormalities, he had no muscle spasm and no 
guarding.  Although there was evidence of pain upon 
repetitive motion, there were no additional limitations of 
motion after repetition of motion.  A detailed sensory exam 
was normal, providing evidence against this claim. 

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Even though the 
August 2004 and May 2007 examinations contain reports that 
the Veteran had pain upon repetition of motion, such findings 
do not provide for a higher disability rating in this case.  
The DeLuca factors go to additional loss of function caused 
by limitation of motion due to pain.  In the August 2004 and 
May 2007 examination reports, the examiners indicated that 
upon repetitive motion, despite having pain, there was no 
change in range of motion.  That is, the examiners indicated 
that it was the pain that limited the Veteran's measured 
ranges of motion.  There is no additional loss of function 
caused by limitation of motion due to pain.  Therefore, 
application of 38 C.F.R.  §§ 4.40, 4.45, and 4.59 do not 
allow for a disability rating higher than 10 percent.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has two back disabilities: degenerative arthritis 
and degenerative disc disease of the lumbar spine and an old 
contusion of the back resulting in low back pain.  In 
evaluating the service connected disability, the Board may 
not take into consideration the nonservice connected back 
disability.  However, when evaluating the back disability the 
Board has given the Veteran every consideration and assumed 
that any difficultly in range of motion the Veteran is having 
is the result of the service connected disability.  Even with 
this consideration, however, the Board finds no basis to 
award the Veteran more compensation.  Simply stated, the VA 
examinations provide highly probative evidence against this 
claim. 

In a statement in support of his claim submitted to the RO in 
March 2005, the Veteran stated that he had pain all the time 
and was unable to continue working.  Additionally, during his 
personal hearing in February 2008, the Veteran claimed that 
he had not worked at all because of his back condition.  
Hearing transcript at 4.  This raises the issue of 
extraschedular consideration.  Thus, the Board will examine 
whether the Veteran's disability on appeal warrants referral 
for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from his back contusion with low back 
pain.  There are no manifestations of the Veteran's 
disabilities that have not been contemplated by the rating 
schedule and an adequate evaluation was assigned based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Upon review of the Veteran's VA outpatient treatment reports 
of record, private medical records, and SSA records, the 
Board finds that these reports do not add any further 
favorable evidence to the Veteran which is relevant to the 
applicable rating criteria.  SSA records clearly indicate 
problems (neck and depression) other than the back 
disability, providing evidence against the claim that it is 
the service connected back disability that was the cause of 
SSA's determination.  

The Board does not find evidence that the rating assigned for 
the Veteran's back contusion resulting in low back pain 
should be increased for any other separate period based on 
the facts found during the entire appeal period.  

Based on the evidence of record, the Veteran is appropriately 
rated at 10 percent disabling for a back contusion resulting 
in low back pain.  The preponderance of the evidence of 
record is against a grant of a higher evaluation for the back 
contusion with low back pain, and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

In accordance with the Board remand in May 2008, the RO sent 
the Veteran corrective VCAA notice in May 2008 that fully 
complied with the decisions held in Dingess, Kent, and 
Vazquez.  This notice was satisfied subsequent to the initial 
RO decision.  Although the notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from January 2009.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to a claim not reopened, VA has no duty to provide a 
medical examination or obtain a medical opinion prior to 
reopening a claim.  38 C.F.R.  § 3.159(c)(4)(iii).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, VA outpatient treatment reports, private medical 
reports from Lighthouse Point Medical Center, and SSA 
records.  The Veteran was afforded appropriate VA 
examinations in August 2004 and May 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


